DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
In the amendment dated 1/13/2021, the following has occurred: Claims 1 has been amended; Claims 3 and 5 have been canceled.
Claims 1, 2, 4, and 6-14 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant argues that Hitachi’s examples should be considered together, and that example 5 is the “only example that includes both boehmite particles and non-boehmite particles” (numbered page 6 of the Remarks). Applicant then makes two arguments: 1) in example 5 no PE fine particles are used, and only 3 parts by mass of SBR binder per 100 parts of inorganic fine particles were used and 2) even in examples 8-14, which include an additional 250g of PE fine particles with the components of examples 1-7 (see para 0109 of Hitachi), Hitachi refers to the PE fine particles as “heat-fusible fine particles” rather than “binder.” 
	In response the Office makes a few points. First, example 12, being the same as example 5 except with 250 g of added PE particles, also includes boehmite and non-boehmite particles according to 
	Applicant also argues that in example 12 the weight ratio of boehmite particles to binder polymer is 430:280, which is not within the claimed range of 1:1-1:5. The rejection of 10/15/2020, however, pointed out that Hitachi teaches that the range of inorganic fine particles less than 0.3 microns, such as the boehmite particles of explicit example 12, can range from 20-80 of the inorganic composition (paras 0019-0021), implying that any range of boehmite particles between 200-800g in example 12 would have been within the inventive concept of Hitachi and is therefore rendered obvious by Hitachi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hitachi, and selecting a range of e.g. 200-250g of fine boehmite and 800-750g of coarser alumina would have produced a coating that reads on the claimed ratio range for boehmite particles to binder polymer. Applicant has not successfully addressed or rebutted this logic so the rejection is maintained. 

Claim Rejections - 35 USC § 103
Claims 1, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-210541 to Hitachi Maxell, Office cites to provided machine translation) in view of Shibano (US 2011/0159347 to Shibano et al.).
	Regarding Claim 1, 4, 6, and 8-10, Hitachi teaches:
a separator comprising a porous substrate having a plurality of pores (abstract, paras 0029-0030)
a porous coating layer on both sides of the substrate (para 0088)
wherein the coating comprises a plurality of inorganic particles connected and fixed via a binder polymer (para 0046), the binder comprising fine particles of e.g. ethylene vinyl acetate copolymer and including heat-meltable resin that binds the inorganic particles together (para 0037)
wherein the inorganic particles can comprise combinations of oxides including boehmite and other conventional inorganic fillers such as silica or alumina (para 0024) 
an example with 570g of plate-like alumina with an average diameter of 1.412 microns, 430g of plate-like boehmite with an average diameter of 0.355 microns, 250g of PE fine particles, and 30g of SBR (para 0109)
wherein the inorganic particles are split into fine particles less than 0.3 microns in diameter ranging from 20-80% of the inorganic composition (paras 0019-0021) and larger particles having a diameter of 1-6 microns ranging from 20-80% of the inorganic composition (paras 0021-0022)
	It would have been obvious to one of ordinary skill in the art that the fine and large particles could comprise different oxides, since the oxides are substitutable equivalents of each other. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would therefore have been obvious to use boehmite fine particles and silica, alumina, etc. large particles. It would also have been obvious to 
	Hitachi does not explicitly teach:
use of an anionic surfactant in each coating layer in an amount of 5-20 wt% based on the weight of the respective layers
	Shibano, however, from the same field of invention, regarding a separator coating that can comprise organic polymers and conventional inorganic particle fillers like aluminum oxide (paras 0043-0046), teaches the use of an anionic surfactant to improve dispersion in an amount from 0.01 to 50 parts by weight of the organic/inorganic particles (para 0056). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to use an anionic surfactant within the claimed range to improve the surface tension and wettability of the coating slurry. 
	Regarding Claim 7, Hitachi teaches:
substantially similar conventional inorganic fillers, disclosed in the instant specification to have the claimed dielectric constant (para 0024)
	Regarding Claim 11, Hitachi teaches:
a polyolefin separator substrate (para 0030)
	Regarding Claim 12
binder comprising ethylene vinyl acetate (paras 0037 and 0047) or the like, which can be substituted for the SBR, etc.
wherein the binder can comprise up to 10 vol% of the total separator volume (para 0057) and that the inorganic particles can comprise 20 vol% or more of the total separator volume (para 0053) wherein the density of the commonly used binders in the art (on the order of 1 g/cc) were roughly 1/2-1/3 the density of the inorganic particles (see e.g. para 0090, etc.), such that a volume ratio of binder to inorganic particles of 1:2-1:4 would be roughly a wt% of binder to total binder and inorganic in a coating layer of ~8-25 wt% (i.e. 1:4 volume ratio at a 1:3 density ratio is 20vol% / (20 vol% + 80 vol%*3 density factor) = 7.7% on the low end) which appears to overlap with the claimed binder wt% range of 10-30 wt%
	Regarding Claims 13-14, Hitachi teaches:
a lithium secondary battery comprising cathode, anode, and separator (e.g. para 0003)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-210541 to Hitachi Maxell, Office cites to provided machine translation) in view of Shibano (US 2011/0159347 to Shibano et al.) in further view of Matsumoto (US 2012/0328929 to Matsumoto et al.).
	Regarding Claim 2, Hitachi and Shibano do not explicitly teach:
the particularly claimed anionic surfactants
	Shibano, however, teaches alkyl sulfonates generally (para 0055). Matsumoto,  also from the same field of invention, regarding a heat-resistant coating of a substrate to form a separator (abstract) teaches the use of a surfactants in the coating slurry to improve surface tension and wettability, wherein the surfactant can comprise anionic surfactants such as sodium alkylbenzene sulfonate salt (paras 0049-0051). It would have been obvious to use conventional anionic surfactant known in the art, including sodium alkylbenzene sulfonate salts, as taught by Matsumoto.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0101888 — teaches a heat-resistant coating layer that can comprise boehmite and/or alumina particles wherein the binder can comprise vinyl-acetate (para 0070) and can comprise 10-30 vol% of the coating layer or about up to 15-17 wt% when the density of the binder is roughly half that of the inorganic particles
see also US Patent No. 6,183,901 and US Patent No. 8,771,859 concerning ordinary skill in the art regarding binder and inorganic particle selection for separator coating layers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723